UNPUBLISHED
                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                           No. 96-6549



In Re: JOHNATHAN LEE X SMITH,

                                            Plaintiff - Appellant.




Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. James R. Spencer, District Judge.
(MISC-96-6-3)

Submitted:   September 20, 1996          Decided:   October 9, 1996


Before NIEMEYER, HAMILTON, and MOTZ, Circuit Judges.

Affirmed by unpublished per curiam opinion.


Johnathan Lee X Smith, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order imposing an

injunction on Appellant's litigation so as to prohibit him from

maintaining multiple actions in the district court. Under the terms

of the injunction, absent an emergency situation, the district

court will only process one of Appellant's actions at one time and
will process them in the order received by the court. We have re-

viewed the record and the district court's order and find no abuse

of discretion and no reversible error. Accordingly, we affirm on

the reasoning of the district court. In re: Smith, No. MISC-96-6-3
(E.D. Va. Mar. 13, 1996). We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional
process.




                                                          AFFIRMED




                                2